Citation Nr: 1010222	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  04-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
shoulder disability.  

2.  Entitlement to service connection for left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from June 1952 to 
June 1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which determined that new and material evidence had not 
been submitted to reopen the Veteran's claim of entitlement 
to service connection for residuals of a left shoulder 
injury.  The Veteran filed a notice of disagreement, and 
during the course of the appeal, the RO implicitly reopen the 
claim and rendered a decision on the merits.  The Board 
remanded the case in May 2007, and it is now before the Board 
for further appellate consideration.  

Where service connection has been denied in a prior final 
decision, a subsequent claim of service connection for the 
same disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  Whether new and material evidence has 
been presented is a jurisdictional issue for the Board and 
what the RO determined in this regard is irrelevant.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167 (1996).  For this reason, the Board has styled 
the issues as they appear on the title page.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a rating decision dated in August 1958 and confirmed 
in October 1958, the RO denied service connection for 
residuals of a left shoulder injury finding that the evidence 
did not show current residuals of sprain and contusion of the 
left shoulder and that clicking in the region of the left 
shoulder was not related to service; there was no timely 
appeal of the denial of the service connection claim.  

2.  Evidence received since the August 1958 and October 1958 
rating decisions is not cumulative or redundant of evidence 
previously of record and relates to unestablished facts of 
current disability and nexus to service that are necessary to 
substantiate the claim of service connection for residuals of 
left shoulder injury.  

3.  The preponderance of the evidence is against finding the 
Veteran's current left shoulder disability, including 
arthritis first demonstrated many years after service, is 
causally related to in-service injury or any other incident 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and service 
connection for left shoulder disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

2.  Left shoulder disability including arthritis, was not 
incurred in or aggravated by active service, nor may 
arthritis of the left shoulder be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the Veteran by 
correspondence dated in October 2002, June 2007, and 
August 2009.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

With respect to a claimant seeking to reopen a previously 
denied service connection claim, VA's duty to notify includes 
advising the claimant of evidence and information necessary 
to reopen the claim and notice of the evidence and 
information necessary to establish entitlement to the 
underlying service connection claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In Kent, the United States Court of 
Appeals for Veterans Claims (Court) held that in the context 
of a claim to reopen, VA must look at the bases for the 
denial in the prior decision and provide the claimant with 
notice that describes what evidence would be necessary to 
substantiate that element or those elements of the underlying 
claim that were found insufficient in the previous denial.  
Id.  

VA notice letters sent in October 2002 and August 2009 
satisfied VA's duty to notify the Veteran concerning a 
previously denied claim and evidence needed to reopen his 
claim.  In the October 2002 letter and a June 2007 letter, 
the RO additionally notified the Veteran of evidence required 
to substantiate a claim for service connection for a claimed 
disability.  In addition, the letters notified the Veteran of 
what evidence VA would obtain and what information and 
evidence he should provide.  Although not all notice was 
complete prior to the initial RO decision in this matter, the 
Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and been given ample time to respond, the claim has 
been readjudicated by way of a supplemental statement of the 
case issued in November 2009 after most recent notice was 
provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notice followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case 
is sufficient to cure a timing defect).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  Service 
treatment records and the report of a past VA examination are 
in the file, and the RO provided the Veteran a VA 
examination.  Review of the claims file also shows that VA 
has conducted reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims 
during the course of this appeal.  In April 2008, the VA 
Appeals Management Center requested records from a private 
physician identified by the Veteran and at that time notified 
the Veteran that even though VA had asked for this 
information, it was his responsibility to see that VA 
received it.  The letter to the physician was returned as 
undeliverable, and in a statement received in May 2008, the 
Veteran said the physician was deceased and he was unsure of 
the location of his records.  The Veteran has not identified 
any additional, relevant evidence, and in statement dated in 
September 2009 indicated he had no other information or 
evidence to give VA to support his claim.  In view of the 
foregoing, the Board finds there is no reasonable possibility 
that further assistance will aid in substantiating his claim.  

New and material evidence

The initial question to be addressed by the Board is whether 
new and material evidence has been received to reopen the 
claim of service connection for left shoulder disability.  

In a rating decision dated in August 1958, the RO denied 
service connection for residuals of a shoulder injury finding 
that residuals of sprain and contusion of the left shoulder, 
for which the Veteran was treated in service, was not found 
on current examination.  In addition, in an October 1958 
rating decision, the RO confirmed the earlier decision 
finding that examination disclosed no objective or X-ray 
findings of disability and that a clicking sound in the 
region of the scapula was not considered a disability.  The 
RO provided the Veteran notice of his appellate rights.  He 
did not express disagreement, and those decisions became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  

The Veteran filed his application to reopen his service 
connection claim for left shoulder disability in 
September 2002.  In a January 2003 rating decision from which 
this appeal arises, the RO denied the claim on the basis that 
new and material evidence had not been submitted.  During the 
course of the appeal, the RO in its March 2004 statement of 
the case considered the left shoulder disability claim on the 
merits thereby implicitly reopening the claim.  The Board is, 
nonetheless, required to make its own determination on the 
question of reopening, because reopening is jurisdictional.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion).  

Evidence of record at the time of the October 1958 rating 
decision included service treatment records, with a sick call 
treatment record for the USS DYESS (DD 880) showing the 
Veteran complained of a sprained shoulder in November 1955 
and received heat lamp treatment.  It was not indicated 
whether this was the right or left shoulder.  No further 
shoulder complaints or treatment are noted in the record.  
The examiner who conducted the June 1956 service separation 
examination evaluated the upper extremities and spine as 
normal.  The report of a June 1958 VA examination was also of 
record.  The Veteran reported that a refueling hose on the 
USS DYESS struck his left shoulder.  He said he was given 
physio-therapy with some relief of pain, but symptoms 
persisted.  He said that he had an X-ray by a civilian 
physician in 1956.  At the examination, he complained of a 
clicking sensation in his left shoulder, with pain in the 
same area when he did any lifting.  On physical examination, 
the examiner found full function of the shoulder with no 
limitation or atrophy.  There was some clicking in the region 
of the left scapula.  The physician's opinion was that the 
Veteran apparently contused the left shoulder and at the 
present time had no limitation or atrophy.  X-rays of the 
left shoulder were negative for bone pathology or 
calcification in the soft tissue.  

Evidence added to the record includes copies of portions of 
the report of the June 1958 VA examination.  Also added were 
office notes from S.S., M.D., dated in January and 
March 2001.  In January 2001, the Veteran complained of 
discomfort behind his left shoulder, which radiated down his 
left arm for three weeks.  The assessment was left upper back 
strain.  Dr. S.S. referred the Veteran for physical therapy, 
and records from Spencerport Physical Therapy dated in 
February and March 2001, which showed limitation of motion of 
the left shoulder, were also added to the record.  When the 
Veteran saw Dr. S.S. for follow-up in March 2001, the Veteran 
complained of pain in his left upper back radiating into his 
triceps and left forearm; the assessment was left upper back 
strain.  

Also added to the record was a January 2003 letter from Dr. 
S.S., who said the Veteran was currently under his care for 
left shoulder pain.  He said it was his medical opinion that 
the Veteran's condition was as likely as not a result of his 
injury he sustained in service.  With his submission of the 
January 2003 letter from Dr. S.S., the Veteran stated that 
Dr. S.S. had reviewed the supporting information on the 
service connection claim.  VA medical records dated from 
April 2001 to March 2003 and the report of a November 2003 VA 
examination with a medical opinion to the effect that current 
shoulder disability was not related to injury in service were 
also added.  The Veteran gave a history of chronic left 
shoulder pain since service, and the VA examiner noted mild 
tenderness over the left proximal humerus and some limitation 
of motion of the left shoulder; X-rays showed mild 
degenerative disease of the left shoulder.  

The November 2003 VA examination provided evidence of current 
disability, the Veteran is competent to report symptoms 
chronic left shoulder pain since service, and his private 
physician, who reportedly reviewed the record, related the 
Veteran's left shoulder pain to injury in service.  This new 
evidence is relevant to the issue of service connection for 
left shoulder disability.  Accepting the evidence as credible 
for purposes of reopening the claim, it raises a reasonable 
possibility of substantiating the claim.  The claim for 
service connection for left shoulder disability is, 
therefore, reopened.  

Service connection

The Board may now proceed with adjudication of the merits of 
the claim of service connection for left shoulder disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of certain chronic diseases, including 
arthritis, may be presumed if the disease is manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires the 
following elements: (1) medical evidence of a current 
disability; (2) medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009) (vacating decision of the Court that "stated 
categorically that a 'valid medical opinion' was required to 
establish nexus, and that [a lay person] was 'not competent' 
to provide testimony as to nexus"); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis when ... a lay person is competent to identify the 
medical condition" and providing, as an example, that a 
layperson would be competent to identify a condition such as 
a broken leg, but would not be competent to identify a form 
of cancer); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table).   

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
The Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When the Veteran seeks 
benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Upon review of the entire evidence of record on a de novo 
basis, the Board finds that the preponderance of the evidence 
is against finding the Veteran's current left shoulder 
disability, including arthritis first demonstrated many years 
after service, is causally related to in-service injury.  The 
Board recognizes that service treatment records show the 
Veteran was treated for shoulder sprain in service; however, 
it is not known which shoulder was involved.  Further, the 
Board acknowledges that the Veteran is competent to say that 
he has had left shoulder pain since injury in service and 
that his private physician, Dr. S.S. has related the reported 
shoulder pain to the in-service injury.  This must, however, 
be viewed in the light of the remaining evidence of record, 
including the service separation examination at which the 
examiner evaluated the musculoskeletal system including the 
spine and upper extremities as normal.  Also, the VA 
physician who conducted the June 1958 VA examination found no 
pathology or functional impairment of the left shoulder, and 
X-rays at that time were normal.  Arthritis of the left 
shoulder was first diagnosed in November 2003, decades after 
service, precluding service connection for arthritis on a 
presumptive basis.  

As to the medical opinions of record, the Board notes that 
although the Veteran indicated that Dr. S.S. had reviewed the 
supporting information on the service connection claim, Dr. 
S.S. provided no rationale for his opinion, and it is, 
therefore, of limited probative value.  In the November 2003 
VA medical opinion, that examiner also reviewed the record, 
but arrived at an opposite opinion, but with an explanation.  
In this regard, she explained that because the nature of the 
left shoulder injury in service many years ago was a 
contusion and because X-rays were normal at that time, it was 
her opinion that it is not at least as likely as not that the 
left shoulder contusion is service connected.  The Board 
finds the rationale plausible and therefore gives greater 
weight of probative value to the opinion of the November 2003 
VA examiner than to the opinion offered by Dr. S.S.

Finally, the Board recognizes that the Veteran is competent 
to report that he has had left shoulder pain since his injury 
in service, and as explained earlier accepted that history as 
credible for purposes of reopening the claim.  In evaluating 
the merits of the claim, the Board must, however, weigh the 
Veteran's current statements and assertions against the 
record.  In this regard, the record does show that at his 
initial VA examination in June 1958, two years after service 
discharge, the Veteran reported that with lifting he had pain 
in the same area of his left shoulder as was hit with a 
refueling hose aboard ship in service, but no pathology was 
found on VA examination, including X-rays.  Although the 
Veteran has reported he sought medical treatment for his left 
shoulder between 1958 and 1972, such records are not 
available.  Again, the Board recognizes that the Veteran is 
competent to report symptoms, but notes from Dr. S.S. do not 
refer to a long history of left shoulder pain, but rather the 
Veteran, when he saw Dr. S.S. in late January 2001, said he 
had had discomfort behind his left shoulder and radiating 
down his left arm for three weeks and he had noted this after 
working out.  The diagnosis after examination was left upper 
back strain.  Further, notes from Spencerport Physical 
Therapy show that when the Veteran was first seen there early 
February 2001, he reported a three-week history of left 
shoulder pain, and in terms of past history said he had right 
tennis elbow, right wrist osteoarthritis, celiac sprue, and 
hernia, with no mention of a history of left shoulder 
problems.  

Based on the foregoing, the Board finds that the record does 
not support the Veteran's assertions of continuing left 
shoulder symptoms since service, and the Board is left with 
his implicit opinion that his current disability, including 
mild degenerative disease shown on VA X-rays in 
November 2003, is causally related to his left shoulder 
injury in service.  The record does not show, nor does the 
Veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  It is now well established that a lay person 
such as the Veteran is not competent to opine on medical 
matters such as medical diagnosis or the etiology of medical 
disorders, and his opinion that any current left shoulder 
disability, including arthritis, is causally related to 
contusion and left shoulder sprain, or any other incident of 
service, it therefore entitled to no weight of probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For the foregoing reasons, the Board finds the preponderance 
of the evidence is against finding the Veteran's current left 
shoulder disability, including arthritis first demonstrated 
many years after service, is causally related to in-service 
injury or any other incident service.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply, and the claim for service 
connection for left shoulder disability must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received to reopen the 
claim of service connection for left shoulder disability, the 
appeal is allowed to that extent only.  

Service connection for left shoulder disability is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


